Citation Nr: 1603002	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Whether there was clear and unmistakable error (CUE) in a July 6, 2006, decision that denied service connection for depression (also claimed as posttraumatic stress disorder, sleep disorder and anxiety), tinnitus, stroke, colon cancer, gastrointestinal problems (claimed as irritable bowel syndrome), and Type II diabetes mellitus for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  The Veteran died in February 2006.  The Appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Any failure by VA to assist the moving party, including any putative failure to provide assistance in gathering or obtaining evidence, does not constitute CUE pursuant to the applicable regulation.


CONCLUSION OF LAW

The July 6, 2006, decision that denied service connection for depression (also claimed as posttraumatic stress disorder, sleep disorder and anxiety), tinnitus, stroke, colon cancer, gastrointestinal problems (claimed as irritable bowel syndrome), and Type II diabetes mellitus for accrued benefits purposes only, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1403 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The United States. Court of Appeals for Veterans Claims (Court) has held that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of actions in the VA adjudicative process.  Because the moving party is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist are not applicable when adjudicating a CUE claim.  Livesay, 15 Vet. App. at 178-79.

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2015). 

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 
38 C.F.R. § 3.104(a). 

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A (a), an RO decision is subject to revision on the grounds of CUE. A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has indicated the following with respect to whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14). 

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession. See Bell v. Derwinski, 2 Vet. App. 611   (1992); see also Dunn v. West, 11 Vet. App. 462, 466   (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell). 

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

The Appellant alleges CUE in  the July 6, 2006, rating decision that denied service connection for depression (also claimed as posttraumatic stress disorder, sleep disorder and anxiety), tinnitus, stroke, colon cancer, gastrointestinal problems (claimed as irritable bowel syndrome), and Type II diabetes mellitus for accrued benefits purposes only.  She claims CUE due to "insufficient development."  See VA Form 21-4138, Statement in support of Claim, received in July 2009.  Notably, she claims the disabilities were the result of the Veteran's service in the Republic of Vietnam, to include combat service and exposure to herbicides.  Attached to her claim were the deck logs from the USS Lowe (DER 325), a ship the Veteran was stationed aboard during his service.  She argues that this information was always available and had it been collected and applied to the Veteran's claim, he would have received "his true entitlement," but the "inadequate effort to obtain federal information from a federal source as a required by law resulted in a lifetime of denial and despair."  She then contends that "his widow deserves this travesty to be corrected."  
 
First, a surviving spouse can present or appeal a claim of CUE in a prior denial for purposes of obtaining benefits in her own right.  For example, she could seek to revise a prior denial for purposes of supporting her own claim of entitlement to service connection for the cause of death.  However, the Federal Circuit has made clear that a survivor has no standing to request review of a decision affecting the disability benefits of a veteran on the ground of CUE, as the survivor was not the disability benefits claimant.  See Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 1016, 119 S. Ct. 1249, 143 L. Ed. 2d 347 (1999).  The potential for mischief in allowing a survivor to present a CUE claim as to any and every decision which was adverse to the veteran during his or her lifetime is obvious.  

The Appellant is therefore without standing to raise the matter of CUE as to rating decisions issued to the Veteran during his lifetime.  In this case, the only rating decision issued to the Veteran was in February 2006.  This decision awarded special monthly pension based on the need for aid and attendance and deferred a decision on the claims for colon cancer, PTSD, diabetes mellitus, hypertension, skin cancer, tinnitus, pulmonary condition, depression, gastrointestinal problems, and a sleep disorder.  Unfortunately, the Veteran died while his claim was still pending.  

Any such assertion of failure on the part of VA to comply with the duty to assist does not plead with specificity a claim to revise or reverse the July 2006 rating decision denying service connection for depression (also claimed as posttraumatic stress disorder, sleep disorder and anxiety), tinnitus, stroke, colon cancer, gastrointestinal problems (claimed as irritable bowel syndrome), and Type II diabetes mellitus for accrued benefits purposes only.  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey, supra.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro, supra; Crippen, 9 Vet. App. at 424; Caffrey, supra.
Insomuch as she contends that VA failed to properly develop or obtain evidence in support of her claims, a failure to fulfill the duty to assist cannot be the basis of a finding of CUE in a rating decision and any such contention must be rejected as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is aware the Appellant argued in her June 2010 notice of disagreement that the May 2010 decision was flawed as there was CUE because the Veteran's exposure to Agent Orange had to be conceded and the diabetes claim especially should have been reviewed and adjudicated pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  However, Nehmer review only applies to prior denials for a covered herbicide disease (such as diabetes mellitus) between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  

In cases involving presumptive service connection due to herbicide exposure, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the Court in Nehmer.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  According to 38 C.F.R. § 3.816(b)(2)  a "covered herbicide disease " includes a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Effective May 8, 2001, VA added diabetes mellitus to the list of enumerated diseases recognized as having an association with exposure to herbicides in the Republic of Vietnam set forth in 38 C.F.R. § 3.309(e).  66 Fed. Reg. 23166 -23169 (May 8, 2001).  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3) 

Here the Veteran filed his claim for benefits in July 2005 after the 2001 liberalizing law went into effect for diabetes mellitus.  He died in February 2006 while the claim was still pending.  The Appellant filed her claim for dependency and indemnity compensation (DIC) and accrued benefits in February 2006 (the same month as the Veteran's death).  Service connection for the cause of the Veteran's death was awarded in a March 2011 rating decision and became effective the first day of the month of the Veteran's death.  As such, retroactive entitlement to benefits would not be warranted.  38 C.F.R. § 3.816(e).

While the Board is sympathetic toward the Appellant and grateful for the Veteran's 
honorable service to our country the Board is bound and constrained by law, and its decision is dictated by the relevant statutes and regulations.  


ORDER

The appeal to establish CUE in a July 6, 2006, rating decision, which denied service connection for depression (also claimed as posttraumatic stress disorder, sleep disorder and anxiety), tinnitus, stroke, colon cancer, gastrointestinal problems (claimed as irritable bowel syndrome), and Type II diabetes mellitus for accrued benefits purposes only, is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


